Citation Nr: 1315886	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss before February 2, 2013, on an extraschedular basis. 

2.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss from February 2, 2013. 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
The Veteran

ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran served on active duty from October 1955 to July 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2010, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In September 2010 the Board remanded the case for further development.

In a decision in May 2012, the Board denied the claim for increase for bilateral hearing loss on a schedular basis only.  The Board remanded the claim for consideration of an extraschedular rating.

Pursuant to the remand, in August 2012 in the supplemental statement of the case, the Agency of Original Jurisdiction determined that referral for an extraschedular rating was not warranted.  

In October 2012, the Board remanded the case for further development.  

While on appeal in March 2013 in a rating decision, the Agency of Original Jurisdiction increased the initial rating for bilateral hearing loss to 10 percent on a schedular basis, effective February 2, 2013.  The Agency of Original Jurisdiction stated that the claim was still in appellate status and that further processing would continue unless the Veteran advised otherwise.  



In its decision in May 2012, the Board had denied the claim for an initial compensable rating for bilateral hearing loss on a schedular basis.  As the Agency of Original Jurisdiction determined that the grant of 10 percent from February 2, 2013, was not a complete grant of the claim for increase, as the Board has already decide the claim for increase on a schedular basis before February 2013, and as the Veteran has not disagreed with the effective date for the 10 percent rating, and as there is no basis to vacate that part of the Board's decision, denying a compensable rating before February 2012, the Board is proceeding to decide the claim for increase on schedular basis from February 2, 2013. 


FINDINGS OF FACT

1.  Before February 2, 2013, bilateral hearing loss did not result in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular criteria.

2.  From February 2, 2013, bilateral hearing loss is productive of no worse than Level III hearing loss in the right ear and Level IV hearing loss in the left ear; and does not result in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss on an extraschedular basis before February 2, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b)(1) (2012).

2.  The criteria for an initial rating higher than 10 percent for bilateral hearing loss from February 2, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2012).


The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters addressed to the Veteran and dated in August 2006, December 2006, and February 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an April 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).



VA examinations were conducted during the pendency of the claim in February 2007, January 2011, and February 2013.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for rating purposes, as they generally considered the evidence of record including the Veteran's reported history, were based on an examination of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matter, and explained the rationale for opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy 

Disability evaluations are determined by the application of VA's Rating Schedule, 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.





VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Rating Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In determining the appropriate rating for the Veteran's hearing impairment, however, VA must in general also consider whether an extraschedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

In a case for increase, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  


In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  As shown in the examination findings below, these conditions are not shown in the present case and these criteria need not be discussed further.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).





Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etcetera, or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  The record evidence does not show this to be the case here.

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The Rating Schedule applies unless there are exceptional or unusual factors which would render application of the schedule criteria impractical.  In the exceptional case, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R.  3.321(b)(1), an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b). 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The Board here has previously remanded the case in May 2012 on this basis, that is, for the Agency of Original Jurisdiction to adjudicate the claim under 38 C.F.R. § 3.321(b)(1).  Therefore, the Board may address the extraschedular rating.



The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability, with the established schedular criteria. 

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate; and referral for an extraschedular rating is not required-or in this case-an extraschedular rating would not be warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Facts 

The relevant evidence material to the Veteran's claim is shown in the reports of  three VA examinations.  The results of February 2007 VA audiology examination revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
40
70
70
LEFT
30
25
50
65

The results of that examination revealed an average pure tone threshold hearing level of 53 dB for the right ear, and 43 dB for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent on the right and 92 percent on the left.  

The February 2007 VA audiology examination report contains a diagnosis of mild sloping to severe sensorineural hearing loss in the right ear, and mild rising to normal hearing sensitivity sloping to a moderately-severe sensorineural hearing loss in the left ear.  


The Veteran reported that he had worked for 22 years with the construction department of Coors Brewery, and then for another 16 years at the brewery.

In a statement in March 2008, the Veteran's wife stated she had been married to the Veteran for 48 years, and that the Veteran had always had a hard time hearing, and difficulty in communicating with her.  She stated that she had to repeat sentences at least twice and sometimes more, and that the Veteran complained about not being able to hear.

The report of a January 2011 VA audiology examination revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
40
45
70
70
LEFT
40
30
55
70

The results of that examination revealed an average puretone threshold hearing level of 56 dB for the right ear, and 49 dB for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent on the right and 92 percent on the left.  

The report contains an audiologic test results summary indicating findings of moderately severe sensorineural bilateral hearing loss.   Regarding the effect of the Veteran's hearing loss on occupation, the report noted that the Veteran was not employed.  Based on the Veteran's report of difficulty communicating in social situations, the examiner opined that the Veteran would have difficulty communicating in employment situations due to hearing difficulty.  

The report of a February 2, 2013, VA audiology examination revealed pure tone thresholds, in decibels, as follows:






HERTZ


1000
2000
3000
4000
RIGHT
45
45
70
80
LEFT
40
35
65
70

The results of that examination revealed an average puretone threshold hearing level of 60 dB for the right ear, and 52 dB for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent on the right and 78 percent on the left.  

The report contains diagnoses of right ear sensorineural hearing loss, and left ear sensorineural hearing loss.  On the basis of the Veteran's report of having difficulty understanding speech in most situations, the VA examiner stated that the Veteran's hearing loss would impact ordinary conditions of daily life including ability to work.  

The VA examiner concluded though with an opinion that regarding employability, the Veteran's moderate to moderately severe loss of hearing combined with his fair to good speech recognition ability would allow him to communicate effectively in most employment situations with amplification.

Analysis

Extraschedular Compensable Initial Rating Prior to February 2, 2013

During the period prior to February 2, 2013, the schedular criteria reasonably describe the disability levels and symptomatology of the Veteran's bilateral hearing loss.  Comparing the current disability levels and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedular rating is adequate.  During both VA audiology examinations conducted prior to February 2, 2013, the pure tone threshold findings are clearly contemplated by the Rating Schedule at 38 C.F.R. § 4.85.  


The evidence does not include any hearing loss symptomatology not already encompassed by the Rating Schedule.  There are no hearing loss abnormalities that cannot be evaluated under the Rating Schedule.  Although the January 2011 VA examiner noted that, based on the Veteran's report, he would have difficulty communicating in employment situations due to hearing difficulty, the February 2013 VA examiner made it clear that the Veteran's hearing condition would allow him to communicate effectively in most employment situations with amplification.

For these reasons, an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).  

Initial Rating in Excess of 10 Percent From February 2, 2013

On review of the relevant audiological findings of the VA audiological evaluation in February 2013, the evidence is against a finding that the Veteran's bilateral hearing loss warrants an initial disability rating in excess of 10 percent during the period beginning from February 2, 2013.  As explained above, the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Application of the February 2, 2013, VA audiological evaluation results (the pure tone threshold average level and speech recognition ability (percentage of discrimination)) for the right and left ears using Table VI, results in Roman Numeral III for the right ear and IV for the left ear.  Application of this combination to Table VII (of 38 C.F.R. § 4.85), results in a 10 percent evaluation for bilateral hearing impairment under Diagnostic Code 6100.   






In sum, the application of the Rating Schedule to the numeric designations does not warrant the assignment of rating in excess of 10 percent at any time during the appeal period beginning from February 2, 2013.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based on the foregoing, the evidence during the period from February 2, 2013 does not warrant a disability rating in excess of 10 percent. 
 
To the extent the Veteran and his wife argue or attest that his bilateral hearing loss disability is more severely disabling than as reflected in the 10 percent rating, his lay assertions of the severity of his bilateral hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.   See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

During the period from February 2, 2013, the schedular criteria reasonably describe the disability levels and symptomatology of the Veteran's bilateral hearing loss.  Comparing the current disability levels and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate.  During the February 2013 VA audiology examination, the pure tone threshold findings are clearly contemplated by the Rating Schedule at 38 C.F.R. § 4.85.  The evidence does not include any hearing loss symptomatology not already encompassed by the Rating Schedule.  There are no hearing loss abnormalities that cannot be evaluated under the Rating Schedule.  For this reason, an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).  

A Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran has not raised and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.



As the preponderance of the evidence is against an initial compensable rating for bilateral hearing loss before February 2, 2013, on an extraschedular basis and 
an initial rating higher than 10 percent for bilateral hearing loss from February 2, 2013, there is no reasonable doubt to resolve. 


ORDER

An initial compensable rating for bilateral hearing loss before February 2, 2013, on an extraschedular basis is denied. 

An initial rating higher than 10 percent for bilateral hearing loss from February 2, 2013, is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


